Name: 2013/349/EU: Decision of the Representatives of the Governments of the Member States of 1Ã July 2013 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  Europe
 Date Published: 2013-07-03

 3.7.2013 EN Official Journal of the European Union L 184/6 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 1 July 2013 appointing a Judge to the Court of Justice (2013/349/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 22(1) thereof, Whereas: (1) Article 22(1) of the Act of Accession provides for the appointment of a Croatian judge to the Court of Justice for the period from 1 July 2013 to 6 October 2015. (2) Mr SiniÃ ¡a RODIN has been proposed as a candidate for appointment as a judge of the Court of Justice. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr SiniÃ ¡a RODIN to perform the duties of Judge of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 Mr SiniÃ ¡a RODIN is hereby appointed a judge of the Court of Justice for the period from 1 July 2013 to 6 October 2015. Article 2 This Decision shall enter into force on 1 July 2013. Done at Brussels, 1 July 2013. For the Council The President L. LINKEVIÃ IUS